Title: From George Washington to Samuel Huntington, 27 December 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 27th Decr 1780
                        
                        In my letter of the 13th instant, I did myself the honor to inform Congress, that an embarkation was
                            preparing at New York, and that it was to consist, in part, of the British Grenadier’s and Light Infantry. I have since
                            learned, from some of our Officers who have been exchanged, that those Corps were once under embarkation orders, but that
                            there had been a change, and others substituted in their room. I have not yet been able to ascertain the Corps, but they
                            amount, by the best accounts to about 2500. The Fleet, with those troops on board, fell down to the Hook on Wednesday
                            last, and, as the wind was fair, it is thought they went to sea the same day or the next. My distance from New York
                            prevents me from obtaining so frequent intelligence as before, but I hope, in a few days, to hear of their real Force and
                            destination. I have the honor to be with the greatest Respect Your Excellency’s Most obt and hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I have recd your Excellency’s favr of the 16th the Resolve of the 12th respecting the Garrison at
                                Wyoming shall be complied with.
                        

                    